Order entered October 22 , 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00221-CR
                                   No. 05-13-00222-CR
                                   No. 05-13-00240-CR

                           VICTOR JOEL SUAREZ, Appellant

                                            V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the Criminal District Court No. 4
                                 Dallas County, Texas
            Trial Court Cause Nos. F09-41419-K, F06-45426-K & F06-45427-K


                                         ORDER
       Based on the Court’s opinion of this date, we GRANT the March 12, 2014 motion of

Kathleen Walsh for leave to withdraw as appointed counsel on appeal. We DIRECT the Clerk

of the Court to remove Kathleen Walsh as counsel of record for appellant. We DIRECT the

Clerk of the Court to send a copy of this order and all future correspondence to Victor Joel

Suarez, TDCJ # 1838941, Bradshaw Unit, P.O. Box 9000, Henderson, Texas, 75653.


                                                   /s/   MOLLY FRANCIS
                                                         JUSTICE